Title: To Thomas Jefferson from Joseph Burch, 12 January 1807
From: Burch, Joseph
To: Jefferson, Thomas


                        
                            Sir
                            
                            Wilmington N. Carolina 12th Jany 1807
                        
                        Some time after my return home from the unfortunate loss of the Revenue Cutter Diligence attached to this
                            Port but lying at Occracock with the Surveyors of the Coast where at I lost all my Instruments and Cloaths, except what I
                            had on my back. I was informed by Timothy Bludworth Esqr. Collector of this port that I was discharged from the Service
                            until another Cutter was built. I have since applied to him for my traveling expences in returning from Occracock to this
                            port & was told by him he could not pay without Special Order—I have acted in the capacity of first mate in the Revenue
                            Cutter of this place ever since March 1797 under the authority of a Commission signed by John Adams President of the
                            United States at that time, and have constantly done my duty in the Service and have moreover continued since the loss of
                            my Commission to examine Vessels comeing here from a foreign port. Haveing therefore by the unfortunate loss of the said
                            Cutter in Occracock Road, lost all my clothes nautical Instruments and
                            what money I had in my Chest
                        Permit me Sir Respectfully to solicit your consideration of my case and in your wisdom to grant I may yet
                            continue to receive that support from the service my station requires.
                        While in the mean time I crave your pardon for the present application and remain as in Duty bound with great
                            respect
                   Sir your most obt. Hble. Servt
                        
                            Joseph Burch
                            
                        
                    